Citation Nr: 1341747	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-28 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a headache disability.

7.  Entitlement to service connection for a total disability rating based on unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to service connection for nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1970 and from November 1972 to October 1975.  He also appears to have had subsequent reserve service.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A review of the Veteran's Virtual VA claims folder shows that it contains the November 2013 written brief presentation provided by the Veteran's representative, which has been reviewed by the Board prior to issuing this decision.  All other evidence contained in either the Virtual VA claims folder or the Veterans Benefits Management System electronic file is duplicative of that which is already contained in the paper claims file.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a right knee disability, and a headache disability and entitlement to TDIU and nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a left knee disability.

2.  The Veteran does not currently have a low back disability. 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in active or reserve service.  38 U.S.C.A. §§ 101(21), (24), 1110, 1154 (West 2002); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.159, 3.303 (2013).

2.  A low back disability was not incurred in active or reserve service.  38 U.S.C.A. §§ 101(21), (24), 1110, 1154 (West 2002); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, regarding the duty to notify, the Veteran was sent a letter in April 2009, prior to the initial adjudication of the claims, that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in obtaining such evidence.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Therefore, the Board finds that the duty to notify has been fulfilled.

In addition, the duty to assist the Veteran has also been satisfied in this case.  A majority of the Veteran's active service treatment records and reserve service treatment records appear to have been associated with the claims file.  The Board notes that, while the Veteran had service from July 1970 to September 1970, the treatment records relevant to this time period are not associated with the claims file.  A review of the Veteran's file shows that the National Personnel Records Center (NPRC) was only able to provide service treatment records relevant to the period of service from November 1972 to October 1975, to include subsequent reserve service records.  In April 2009, the Veteran was asked to submit any service records in his possession.  In August 2009, in response to a specific request for these records, NPRC indicated that there were none on file.  In August 2009, the Veteran was informed that the records, if they exist, are missing from the file and was asked again to submit any records in his possession.  The Veteran has not done so.  The Board finds that the RO has made all possible attempts to locate any such service records and any further efforts would be futile.  Therefore, the duty to assist on this matter has been met.

In addition, all identified and available post-service medical records have been obtained or submitted and associated with the file.  In fact, the only post-service medical evidence identified by the Veteran are VA treatment records from the VA Community Based Outpatient Clinic, which are associated with the claims file.

The Veteran was afforded a VA examination in connection with all of his claims for service connection in July 2009.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate, as it takes into account the Veteran's complaints and provided a full evaluation that resulted in no diagnoses related to the left knee or low back.  Because there is no currently diagnosed disability, no opinions as to relationship to service were warranted, and the absence of such opinions does not render the examination report inadequate.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

The Veteran contends that he is entitled to service connection for left knee and low back disabilities.  He asserted in his original claim that both disorders began in October 1975.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  However, in this case, the Veteran has not been shown to manifest any such disabilities with regard to the left knee and low back.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Therefore, consideration under the criteria of 38 C.F.R. §§ 3.303(b) and Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) is not warranted. 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left knee disability and a low back disability.

The Veteran's active and reserve service records show that he complained of back pain in November 1973 and April 1974.  The diagnoses were an acute lumbosacral strain, recurrent low back pain, and an acute ligamentous strain.  All service reports of medical examination, which are dated in October 1975, June 1979, September 1980, July 1982, September 1983, January 1987, and March 1988 show that the Veteran's lower extremities and spine were normal.  In June 1979, July 1982, September 1983, and March 1988, the Veteran also denied a history of painful or swollen joints, recurrent back pain, or a trick or locked knee.  In September 1980, the Veteran did report a history of swollen or painful joints, but he did not specify which joint(s), and he subsequently denied such a history.

On his March 2009 original claim, the Veteran claimed that a left knee disability and a low back disability began in October 1975.

In July 2009, the Veteran underwent a VA general medical examination.  He reported no symptomatology related to his left knee or low back, and the examiner did not render any pertinent diagnoses.  In fact, an evaluation of the musculoskeletal system was normal, as was all testing of the left knee.

The Veteran has identified no other lay or medical evidence suggesting that he has a currently diagnosed left knee or low back disability.  As discussed above, the RO obtained all identified and available post-service medical records; however, the treatment records do not document any complaints, treatment, or diagnosis of a left knee or back disorder.

The Board notes that the Veteran is competent to describe his current symptoms and that lay evidence can sometimes be competent and sufficient to establish a diagnosis of a condition. See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, the Veteran has not even reported any left knee or low back symptoms or diagnoses.  Indeed, none of his statements include any reported complaints, symptomatology, treatment, or diagnoses.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002).  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997). 

Based on the foregoing, the Board finds that the Veteran does not have a left knee disability and a low back disability that are causally or etiologically related to his active or reserve service.  Accordingly, the claims for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims remaining on appeal.

With regard to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran underwent VA examination in July 2009.  While diagnoses of each were noted, no opinion regarding relationship to service was provided with regard to the bilateral hearing loss.  While an opinion was provided with regard to tinnitus, no rationale was given, and this opinion is inadequate.  On remand, adequate opinions on these matters should be obtained.

Likewise, the Veteran underwent a VA general medical examination in July 2009, during which minimal osteoarthritis of the right knee was noted.  However, no opinion as to etiology was provided.  Such an opinion should be obtained on remand.

Regarding the claim of entitlement to service connection for headaches, the Board notes that the Veteran's service records show that he appears to have sustained a head injury in April 1973 after which he complained of headaches.  He also complained of headaches in September 1974.  While there are no post-service medical records showing complaints or treatment for headaches, the Board finds that the Veteran is competent to report these symptoms.  Therefore, a remand is necessary to afford him an examination to determine whether he has a headache disorder, and if so, whether it is related to service.

Finally, the Board notes that the claims of entitlement to a TDIU and entitlement to nonservice-connected pension are inextricably intertwined with other matters being remanded, as the development necessary could be relevant to these claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a medical opinion with regard to the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has made no specific allegations as to noise exposure during service.  Nevertheless, it should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss and tinnitus are causally or etiologically related to his military service.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO/AMC should obtain a medical opinion to determine the nature and etiology of any right knee disorder that is present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, his post-service medical records, and all lay statements

Based on the records reviewed, the examiner is requested to identify all current diagnoses of any right knee disorders that are present.  For each disorder identified, the examiner should state whether is it at least as likely as that the disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to his military service.

In making all determinations, the examiner is asked to address the Veteran's own assertions regarding the onset and continuity of his knee symptomatology.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any headache disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.   If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine whether it is at least as likely as not that the Veteran has a current headache disorder that is related to his military service, to include evidence of a head injury noted in April 1973 service records.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the service connection, TDIU, and nonservice-connected pension issues on appeal.  If the benefits sought are not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


